Citation Nr: 1439048	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  98-09 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a bunionectomy of the left foot with hallux valgus and degenerative changes ("left foot disability").

2.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a bunionectomy of the right foot with degenerative changes of the first metatarsophalangeal and hallux valgus ("right foot disability").


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to April 1993. 

This case comes before the Board of Veterans' Appeals (Board) from an August 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for the above disabilities and assigned initial noncompensable ratings, effective from March 20, 1997.  In a September 1997 rating decision, the RO assigned separate, initial 10 percent ratings for the above disabilities, effective from March 20, 1997.  The Veteran has expressed dissatisfaction and perfected an appeal with these ratings; thus, her claims remain in controversy where, as here, less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35 (1993). 

Due to a change in the location of the Veteran's residence, jurisdiction of her appeal was subsequently transferred to the RO in Chicago, Illinois.

In August 1998, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) of the Board at the local RO (Travel Board hearing).  A copy of the hearing transcript is associated with the record.  Since then, this VLJ retired.  In May 2012, the Veteran requested another hearing before the VLJ who would be deciding her case.  Accordingly, the Veteran testified at a Board videoconference hearing before the undersigned Acting VLJ (AVLJ) in October 2012.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.

In January 1999, July 2003, June 2012, March 2013, and January 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The Board notes also that the Veteran's current claims file is a rebuilt claims file.  The Veteran was notified of this fact and provided the opportunity to submit her own copies of records in an October 2010 letter.

The issue of entitlement to service connection for a bilateral knee disorder has been raised by the record in a January 2014 statement from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  Throughout the appeal, the residuals of a bunionectomy of the left foot with hallux valgus, degenerative changes and pes planus has been manifested by, at most, moderate residuals without acquired claw foot, malunion or nonunion of the tarsal or metatarsal bones, degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, or flatfoot with objective evidence of marked deformity, pain on manipulation and use accentuated and indication of swelling on use.

2.  Throughout the appeal, the residuals of a bunionectomy of the right foot with degenerative changes, hallux valgus and pes planus of the first metatarsophalangeal and hallux valgus has been manifested by, at most, moderate residuals without acquired claw foot, malunion or nonunion of the tarsal or metatarsal bones, degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, or flatfoot with objective evidence of marked deformity, pain on manipulation and use accentuated, and indication of swelling on use.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for residuals of a bunionectomy of the left foot with hallux valgus and degenerative changes are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5276-84 (2013).

2.  The criteria for an initial disability rating in excess of 10 percent for residuals of a bunionectomy of the right foot with degenerative changes of the first metatarsophalangeal and hallux valgus are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, DCs 5276-84 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  


I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal arises from the Veteran's disagreement with the initial ratings assigned following the grants of service connection for a left foot disability and a right foot disability.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claims.  See 38 C.F.R. § 3.159(b)(3)(1) (2013).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  Her STRs and post-service treatment records have been obtained.  The Board notes that private treatment records were identified by the Veteran during the course of the appeal, including from Dr. J.A. at Grady Hospital and Dr. B. in Decatur, Georgia.  The record demonstrates that two requests were sent to Grady Hospital.  In January 2012, Grady Hospital notified VA that the records were no longer available and had been destroyed.  The Veteran and her representative were notified by phone in September 2013 that records from that facility had not been obtained.  Regarding the records from Dr. B., letters were sent to both addresses on file for Dr. B.  In a July 2014 statement, the Allied Ankle and Foot Care Center informed VA that the Veteran's treatment records from Dr. B. had been destroyed and were unavailable.  The other address for Dr. B. was from the VA Medical Center (VAMC) in Atlanta, Georgia.  All records from this VAMC dated since July 1998 were obtained.  In February 2012, the AOJ made a Formal Finding of Unavailability regarding treatment records dated from 1997 to July 1998 for this VAMC.  The Veteran and her representative were informed about the unavailability of Dr. B.'s treatment records in the June 2014 Supplemental Statement of the Case (SSOC).  The claims file also does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disabilities currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

Additionally, the Veteran has been afforded VA examinations and medical opinions, and the reports of those evaluations contain all findings needed to properly evaluate her disabilities.  38 C.F.R. § 4.2 (2013).  The Board notes that the Veteran was afforded a VA examination in July 1999 for her feet.  However, this examination is not currently of record, as the Veteran's claims file is a rebuilt claims file.  The Veteran was notified that her claims file was being rebuilt in an October 2010 letter and afforded the opportunity to submit her own copies, to include a copy of the July 1999 examination report, which she did not.  To compensate the Veteran for the missing VA examination, the Veteran was afforded additional VA examinations in September 2006, November 2010, and October 2011.  The Board finds no credible lay or medical evidence demonstrating or alleging an increased severity of the disabilities since the most recent VA examination in October 2011.  The Board also notes that, in accordance with the Board's recent remand directives, the AOJ scheduled the Veteran for another VA examination in April 2014.  In response, in an April 2014 phone call, the Veteran requested that she not be scheduled for another VA examination; instead, she requested that the AOJ rate her claims based on the prior VA examinations.  Accordingly, the AOJ obtained a VA medical opinion in June 2014 based upon a review of the Veteran's prior VA examinations.  Thus, the Board finds that the evidence of record is sufficient to rate the disabilities on appeal, and there is no duty to provide further medical examinations for the claims on appeal.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

Furthermore, the Veteran was afforded Board hearings in August 1998 and October 2012.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim, and (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2013); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the Board hearings, the VLJ and AVLJ specifically noted the issues as shown on the title page of this decision.  The Veteran was assisted at the hearings by an accredited representative.  The representative, AVLJ, and VLJ all noted the element of the claims that was lacking to substantiate the claims for benefits (i.e., a worsening of the Veteran's symptoms sufficient to warrant a higher disability rating).  The representative, AVLJ, and VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the representative, AVLJ, and VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearings.  By contrast, the hearings focused on the element necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the element necessary to substantiate her claims for benefits.  As such, the Board finds that the VLJ and AVLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearings constitutes harmless error.

The Board is also satisfied as to substantial compliance with its January 1999, July 2003, June 2012, March 2013, and January 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

The remands included scheduling the Veteran for additional VA examinations and medical opinions.  The Veteran was afforded VA examinations in July 1999, September 2006, November 2010, and October 2011.  In April 2014, the Veteran was scheduled for another VA examination.  In response, in an April 2014 phone call, the Veteran requested that she not be scheduled for another VA examination; instead, she requested that the AOJ rate her claims based on the prior VA examinations.  Accordingly, the AOJ obtained a VA medical opinion in June 2014 based upon a review of the Veteran's prior VA examinations.  The remands also directed the AOJ to schedule the Veteran for another Board hearing, which she had in October 2012.  The remands also included sending the Veteran a VCAA notice letter with the appropriate release form (VA Form 21-4142) to obtain her confidential records from her private physician.  These letters were sent to the Veteran in October 2010, October 2011, April 2013, and February 2014.  The remands also included obtaining private treatment records identified by the Veteran, including from Dr. J.A. at Grady Hospital and Dr. B. in Decatur, Georgia.  The record demonstrates that two requests were sent to Grady Hospital.  In January 2012, Grady Hospital notified VA that the treatment records were no longer available and had been destroyed.  The Veteran and her representative were notified by phone in September 2013 that records from that facility had not been obtained.  Regarding the records from Dr. B., letters were sent to both addresses on file for Dr. B.  In a July 2014 statement, the Allied Ankle and Foot Care Center informed VA that the Veteran's treatment records from Dr. B. had been destroyed and were unavailable.  The other address for Dr. B. was from the VA Medical Center VAMC in Atlanta, Georgia.  All records from this VAMC dated since July 1998 were obtained.  In February 2012, the AOJ made a Formal Finding of Unavailability regarding treatment records dated from 1997 to July 1998 for this VAMC.  The Veteran and her representative were informed about the unavailability of Dr. B.'s treatment records in the June 2014 SSOC.  The remands further instructed the AOJ to obtain the Veteran's temporary file, which was associated with the claims file.  The remands also included obtaining the Veteran's recent VA treatment records, which were obtained and associated with her claims file.  Finally, the remands directed the AOJ to readjudicate the Veteran's claims, which was accomplished in the November 2011 and June 2014 SSOCs.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Initial Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2013).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.
The Veteran is currently rated as 10 percent disabling for each foot, by analogy, under 38 C.F.R. § 4.71a, DC 5299.  She seeks higher initial disability ratings for each foot.  In this regard, if a veteran has an unlisted disability, as in this case, it will be rated under a disease or injury closely related by functions affected, symptomatology, and anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 (2013) (providing specific means of listing DC for unlisted disease or injury).   Accordingly, the Board will consider the Veteran's feet disabilities under all of the applicable regulations pertaining to the feet.

DC 5276 provides ratings for acquired flatfoot.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a. 

DC 5277 provides ratings for bilateral weak foot.  For symptomatic condition secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation, and weakness, the underlying condition is to be rated, with a minimum rating of 10 percent.  A 10 percent is the maximum schedular disability rating available under DC 5277.  38 C.F.R. § 4.71a. 

DC 5278 provides ratings for acquired claw foot (pes cavus).  Acquired claw foot with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, definite tenderness under metatarsal heads, bilateral or unilateral, is rated 10 percent disabling.  Acquired claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads, is rated 20 percent disabling for unilateral involvement, and 30 percent disabling for bilateral involvement.  Acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity, is rated 30 percent disabling for unilateral involvement, and 50 percent disabling for bilateral involvement.  38 C.F.R. § 4.71a.

DC 5279 provides a 10 percent disability rating for anterior metatarsalgia (Morton's disease), whether unilateral or bilateral.  A 10 percent rating is the maximum schedular disability rating available under DC 5279.  38 C.F.R. § 4.71a. 

DC 5280 provides ratings for unilateral hallux valgus.  Unilateral hallux valgus that is severe, if equivalent to amputation of great toe, is rated 10 percent disabling.  Unilateral hallux valgus that has been operated upon with resection of metatarsal head is rated 10 percent disabling.  A 10 percent rating is the maximum schedular disability rating available under DC 5280.  38 C.F.R. § 4.71a.

DC 5281 provides that unilateral severe hallux rigidus is to be rated as severe hallux valgus.  A Note to DC 5281 provides that the rating for hallux rigidus is not to be combined with claw foot ratings.  DC 5280 provides that severe unilateral hallux valgus, if equivalent to amputation of great toe, is to be rated 10 percent disabling.  A 10 percent rating is the maximum schedular disability rating available under DC 5281.  38 C.F.R. § 4.71a. 

DC 5282 provides ratings based on hammer toes.  Unilateral hammer toe of all toes, without claw foot, is rated 10 percent disabling.  A 10 percent rating is the maximum schedular disability rating available under DC 5282.  38 C.F.R. § 4.71a. 

DC 5283 provides ratings based on malunion or nonunion of tarsal or metatarsal bones.  Moderate malunion or nonunion of tarsal or metatarsal bones is rated 10 percent disabling.  Moderately severe malunion or nonunion of tarsal or metatarsal bones is rated 20 percent disabling.  Severe malunion or nonunion of tarsal or metatarsal bones is rated 30 percent disabling.  A Note to DC 5283 provides that malunion or non-union of tarsal or metatarsal bones with actual loss of use of the foot is rated 40 percent disabling.  38 C.F.R. § 4.71a. 
DC 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling.  Moderately severe residuals of foot injuries are rated 20 percent disabling.  Severe residuals of foot injuries are rated 30 percent disabling.  A Note to DC 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a.

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.  38 C.F.R. § 4.71a.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate DCs, the compensable limitation of motion should be rated under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

Initially, the Board notes that the Veteran is not entitled to higher disability ratings under 38 C.F.R. § 4.71a, DCs 5277, 5279, 5280, 5281, and 5282, as the Veteran is already in receipt of the maximum schedular ratings of 10 percent under these regulations.

In applying the remaining regulations to the facts of the case, the Board finds that the Veteran is not entitled to higher initial disability ratings for her left foot disability and right foot disability.  Here, there is no evidence of the following:  acquired claw foot; malunion or nonunion of the tarsal or metatarsal bones; degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations; moderately severe residuals of a foot injury; or, severe flatfoot with objective evidence of marked deformity, pain on manipulation and use accentuated and indication of swelling on use, to warrant disability ratings in excess of 10 percent.  38 C.F.R. § 4.71a, DCs 5276, 5278, 5283, 5284.

Specifically, as summarized in the September 2006 VA QTC foot examination (as several of the Veteran's treatment records are missing because her claims file is rebuilt), the Veteran had X-rays taken of the feet in August 1997, which showed hallux valgus, status post bunionectomy.  She was treated for calluses of her feet by VA and private treatment providers in May 1997 and March 1999, respectively.  In July 1999, her private treatment provider diagnosed the Veteran with bilateral pes planus, status post bunionectomy with hallux valgus and secondary metatarsophalangeal (MTP) arthritis of the right foot.  Treatment records from the VAMC beginning in December 2001 document bilateral painful feet with calluses.  An X-ray examinations of the feet are significant for mild degenerative arthritic changes of the bilateral feet with calcaneal spurs.  Her treatment included debridement of hyperkeratotic lesions and use of orthotic shoes.  The Veteran also used urea cream and a pumice stone which helped alleviate her symptoms.

In September 2006, the Veteran was afforded a VA QTC foot examination.  At the examination, the Veteran described a "mild-to-moderate" amount of discomfort in both feet upon standing and walking.  The Veteran complained of pain bilaterally on some of the toes.  She denied any swelling or any other complaints.  The VA examiner determined that the Veteran's gait was normal.  She had "flexible" pes planus with slight valgus of the bilateral feet, but without any fixed deformity, tender spots, secondary pressure changes, callosities, or breakdown.  The Veteran required shoe inserts.  There was no evidence of hammer toes, Morton's metarsalgia, or tenderness.  The Veteran had hallux valgus bilaterally with a slight degree of angulation and a slight degree of rigidity.  She also had decreased dorsiflexion of the MTP joint of the right big toe.  The examiner diagnosed the Veteran with "residual symptoms post bunionectomy."  The examiner stated that there was no change in the service-connected diagnoses, but did note that the diagnosis of flexible pes planus of the feet was related to the Veteran's service-connected right foot disability and left foot disability.

In November 2010, the Veteran was provided another VA foot examination.  At the examination, the Veteran stated that she was currently employed.  She reported being occasionally seen by the VAMC to have her "feet shaved," primarily along the plantar aspect of both feet.  She stated that her bunions were not causing her any pain, and she was able to ambulate without assistance.  She used orthotics in her shoes, but was not currently on any pain medication for her feet.  She was able to walk two blocks, and used a stationary bike at home twice a week for exercise.  The VA examiner determined that the Veteran's gait was normal.  She was able to stand on her heels and toes without difficulty.  The Veteran had full strength on dorsiflexion and plantar flexion of the toes and ankles.  She had normal color and temperature of the toes, including the great toes.  The Veteran had plantar callus over the third metatarsal heads bilaterally, which were being shaved by the VA Podiatry Clinic.  She did not have any clinical deformity of either toe consistent with bunion deformity.  The Veteran's ranges of motion of the ankles were dorsiflexion to 10 degrees (normal is 20 degrees) and plantar flexion to 30 degrees (normal is 45 degrees) without painful limitations in either foot.  The examiner determined that the ranges of motion during passive, active, and three repetitive motions were the same.  There was no loss of joint function with use due to pain, weakness, fatigability, incoordination, or flare-ups.  There were also no incapacitating episodes, radiation of pain, or use of assistive devices.  The examiner diagnosed the Veteran with postoperative bilateral bunionectomy.  

The Veteran was afforded another VA foot examination in October 2011.  At the examination, the Veteran reported pain in the first MTP joint of each foot and the use of orthotics.  She was currently employed.  The VA examiner determined that the Veteran had callus formation along the medial aspect of both the left and right great toe.  She also had a plantar callus over the third metatarsal of the right foot.  The VA examiner determined that the Veteran's gait and station were normal.  She was able to stand on her heels and toes without difficulty.  The Veteran had a flattening of the longitudinal transverse arches of both feet with deviation of the Achilles tendon laterally bilaterally.  The Veteran had prominence of the first MTP joint on the right foot, which the examiner found corresponded to the previous X-ray evidence of degenerative changes in the foot.  The ranges of motion of the ankles were dorsiflexion to 10 degrees and plantar flexion to 40 degrees.  The examiner determined that the ranges of motion during passive, active, and three repetitive motions were the same.  There was no loss of joint function with use due to pain, weakness, fatigability, incoordination, or flare-ups.  There were also no incapacitating episodes, radiation of pain, use of assistive devices, or effect on the Veteran's usual occupation or daily activities.  The examiner diagnosed the Veteran with postoperative bilateral bunionectomy.  

The Board also notes that, in accordance with the Board's recent remand directives, the AOJ scheduled the Veteran for another VA foot examination in April 2014.  In response, in an April 2014 phone call, the Veteran requested that she not be scheduled for another VA examination; instead, she requested that the AOJ rate her claims based on the prior VA examinations.  Accordingly, the AOJ obtained a VA medical opinion in June 2014.  The June 2014 VA examiner reviewed the Veteran's claims file, to include the prior VA examinations.  The examiner determined that the Veteran's left foot disability and right foot disabilities were best rated as "mild."  The examiner also found that it was not at least as likely as not that the service-connected residuals of a bunionectomy of the left foot with hallux valgus and degenerative changes, and residuals of a bunionectomy of the right foot with degenerative changes of the first metatarsophalangeal and hallux valgus, resulted in any impairment of the left and/or right ankle.  The examiner reasoned that there was no clearly documented medical evidence that one disability causes or aggravates the other.  There was no clearly abnormal gait that could have placed undue strain on either ankle.

The Veteran's remaining treatment records dated since March 1997 document treatment for her feet, but do not provide any evidence contrary to that obtained at the VA examinations.

In considering the above evidence of record, the Board finds that the Veteran's service-connected left foot disability and right foot disability is best characterized by, at most, moderate residuals, and not moderately severe residuals, to warrant a higher disability rating under 38 C.F.R. § 4.71a, DC 5284.  Specifically, the Veteran herself described her disabilities as "mild-to-moderate" at the September 2006 VA QTC examination.  At the November 2010 VA examination, the Veteran denied the use of any pain medication for her feet despite complaints of pain.  She was able to walk two blocks, and used a stationary bike at home twice a week for exercise.  At the November 2010 and October 2011 VA examinations, the Veteran was able to stand on her heels and toes without difficulty.  The Veteran had full strength on dorsiflexion and plantar flexion of the toes and ankles.  She did not have incapacitating episodes, radiation of pain, or use of assistive devices.  The June 2014 VA examiner found the Veteran's bilateral foot disabilities to be mild.  The Veteran's gait was normal and she did not have any swelling of the feet at all of the VA examinations.  Thus, the Board finds that the Veteran's service-connected left foot disability and right foot disability is manifested by, at worst, moderate residuals even when functional impairment on use pursuant to 38 C.F.R. § 4.40 and 4.45, which warrants her current 10 percent initial disability ratings.  38 C.F.R. § 4.71a, DC 5284.  

The aforementioned evidence does not show that, at any time during the course of the appeal, the Veteran's right foot disability and left foot disability have been manifested by the following:  acquired claw foot; malunion or nonunion of the tarsal or metatarsal bones; degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations; moderately severe residuals of a foot injury; or, severe flatfoot with objective evidence of marked deformity, pain on manipulation and use accentuated, and indication of swelling on use, to warrant disability ratings in excess of 10 percent.  At the September 2006 VA examination, the VA examiner specifically found that the Veteran did not have hammer toes (i.e., acquired claw foot), and these symptoms were not noted in any of the other medical evidence of record.  The examinations and treatment records also do not document malunion or nonunion of tarsal or metatarsal bones, or occasional incapacitating exacerbations.  Additionally, although the evidence documents that the Veteran has flatfoot (i.e., pes planus) of both feet, the evidence does not show that the flatfoot is manifested by marked deformity or swelling on use.  There is some callus formation under the toes, and there is lateral deviation of the Achilles tendon.  However, the evidence also does not show that the flatfoot can be characterized as severe as there is no lay or medical evidence of marked deformity, pain on manipulation and use accentuated, and indication of swelling on use.  The Veteran herself has characterized her bilateral feet disability as moderate in degree.  Thus, the Veteran is not entitled to initial disability ratings in excess of 10 percent for her right foot disability and left foot disability.  38 C.F.R. § 4.71a, DCs 5276, 5278, 5283, 5284.

Finally, the Board observes that the Veteran has scars associated with her service-connected right foot disability and left foot disability.  Specifically, at the September 2006 VA examination, there were scars located on the dorsal right and left foot big toe, measuring 5 centimeters (cm.) by 1/2 cm.  The scars were level without tenderness, disfigurement, ulceration, adherence, instability, inflammation, edema, tissue loss, keloids, hypopigmentation, hyperpigmentation, or abnormal texture.  The scars were stable and well-healed.  At the November 2010 VA examination, a "minimal" 6 millimeter (mm.) by 1 mm. scar was noted on the bunion area of the left great toe.  The Veteran also had a "well-healed" 1 cm. by 1 mm. longitudinal scar over the dorsal medial aspect of the metatarsal phalangeal joint (MPJ) of the right great toe, consistent with bunion surgery.  The scar over the right great toe was not tender.  At the October 2011 VA examination, the Veteran had a surgical scar over the first digit that was nontender and nonadherent to underlying tissue.  The left foot also revealed a faint surgical scar corresponding to the previous bunionectomy.  The remaining medical evidence of record does not provide contrary evidence.  

During the course of the Veteran's appeal, there were several changes to the skin regulations.  Under the skin regulations in effect prior to August 30, 2002, the Veteran is not entitled to a separate, compensable disability rating for the scars on her feet because neither scar was:  superficial with repeated ulceration; superficial and tender and painful on objective demonstration; or, limited the function of the part affected (feet), to warrant a compensable rating.  29 Fed. Reg. 6,718 (May 22, 1964), as amended at 34 Fed. Reg. 5,063 (March 11, 1969); 40 Fed. Reg. 42,540 (September 15, 1975); 43 Fed. Reg. 45,282 (October 2, 1978) (codified at 38 C.F.R. § 4.118, DCs 7803, 7804, 7805).

Under the skin regulations in effect since August 30, 2002, the Veteran is also not entitled to a separate, compensable disability rating for the scars on her feet because the evidence of record does not establish that these associated feet scars are painful, unstable (frequent loss of covering of skin over the scar), deep (associated with underlying soft tissue damage), or cause limitation of function of the affected part (the feet).  The scars also cover an area of less than 144 square inches (929 square centimeters).  Therefore, consideration of a separate compensable evaluation for the scars of the service-connected right foot disability and left foot disability is not warranted.  38 C.F.R. Part 4, DCs 7801, 7802, 7803, 7804, 7805.  (The Board observes that the rating criteria for scars under DCs 7800, 7801, 7802, 7803, 7804, and 7805 were revised, effective October 23, 2008.  73 Fed. Reg. 54708-12 (Sept. 23, 2008).  However, the changes apply only to applications for benefits received by VA on or after October 23, 2008, or to claims where a veteran requests review under the new criteria.  Here, the Veteran's increased rating claims were filed in March 1997, and no such request for review under the new criteria has been made.  Additionally, regulatory changes were made in 2012, but these changes involve only a correction to the applicability date of the 2008 regulations, and do not involve any substantive changes.  Thus, they are not pertinent to the appeals, as the 2008 regulations do not apply to the Veteran.) 

Furthermore, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant staged ratings.  Fenderson, 12 Vet. App. at 126.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what she observes or experiences.  For example, she is competent to report that she experiences certain symptoms, such as pain, and she is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that her disabilities are worse than the assigned ratings, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

In sum, the preponderance of the evidence is against the assignment of initial disability ratings in excess of 10 percent for the service-connected left foot disability and right foot disability at any time during the appeal period.  Thus, the claims are denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Extraschedular and TDIU Consideration 

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. § 3.321(b)(1), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a Veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular ratings for the Veteran's right foot disability and left foot disability fully address her symptoms, which include mainly pain, limitation of motion, callus formation, flattened arches and Achilles deviation, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of extraschedular evaluations is not warranted.  A comparison between the level of severity and symptomatology of the left foot disability and right foot disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Specifically, the Veteran reports pain, decreased motion of the big toes of each foot, and discomfort in the feet when standing or walking.  The regulations address these symptoms specifically and these symptoms were considered in assigning her current disability ratings.  However, even with consideration of her pain, her ranges of motion and symptoms of the feet were not severe enough to warrant higher disability ratings.  Thus, the Veteran's symptoms of pain, decreased motion of the big toes of each foot, discomfort in the feet when standing or walking, callus formation and pes planus abnormalities were considered in the regulations.  There is no credible evidence that the Veteran's service-connected disabilities cause impairment that is not contemplated by the schedular rating criteria or that renders impractical the application of the regular schedular standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of extraschedular ratings is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Further, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based in individual unemployability due to service-connected disabilities (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  At the recent November 2010 and October 2011 VA examinations, the Veteran reported that she was currently employed.  The October 2011 VA examination determined that the Veteran's service-connected right foot disability and left foot disability had no effect on her usual occupation or daily activities.  There has been no allegation that her service-connected left foot disability and/or right foot disability have resulted in unemployment at any time during the course of her appeal.  Therefore, consideration of a TDIU is not warranted. 


ORDER

Entitlement to an initial disability rating in excess of 10 percent for residuals of a bunionectomy of the left foot with hallux valgus and degenerative changes is denied.

Entitlement to an initial disability rating in excess of 10 percent for residuals of a bunionectomy of the right foot with degenerative changes of the first metatarsophalangeal and hallux valgus is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


